Title: From John Adams to John Quincy Adams, 7 October 1822
From: Adams, John
To: Adams, John Quincy



My dear Son
Montizillo 7th. October. 1822

I thank you for the present of your Book and your kind letter of the 24th. September. It was wisely done to collect all those papers together and arrange them in order that posterity might see them in one view without ransacking twenty libraries for the newspapers and the pamphlets of the day. Without this prudent precaution they would probably have never been all read by any one individual. You have been laid under the necessity of doing all that you have done in self defence against an attack and unforeseen as it was unnecessary and you have defended yourself with great ability and I think with sufficient moderation. With Mr Russel and the family into which he married I have had an agreeable acquaintance for several years and I have no desire that this acquaintance should be interrupted during the few days I have to live. I shall leave this part of the controversy to the judgement of the public, and of Posterity without any strictures of mine—The publication of Mr. Lloyd’s letter and the other letter from the Merchant in Boston, I rejoice to see and I hope you will soon see a letter from Alexander Folger Esqr written in 1782. from Amsterdam whose account corresponds with Mr Lloyds.
Our dear John and Charles have spent their Vacation here, and have been very agreeable Companions. Mr Shaw left us this morning in pritty good health. he has for some weeks past been shut up in Ebelyn’s Library preparing a Catalogue of American Books for his Athenaeum which is now in a more flourishing condition than ever.
I shall remain till death your / affectionate Father
J. A